July 18, 1924.
This case was submitted upon printed "case" and argument of counsel for appellant, the counsel for the respondent filing with the Clerk of this Court the following stipulation:
"The above-named respondent is in bankruptcy, and, as the trade acceptance sued upon in the within cause was listed as a liability, I shall not press the respondent's rights in this appeal before the Court on the 14th inst. Please make the statement for me, stating that I will not resist any such order as the appellant's counsel may see fit to take."
It is accordingly ordered that the judgment of the Circuit Court be reversed.
MESSRS. JUSTICES WATTS, FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.